Citation Nr: 9932611	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  99-03 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material has been submitted to reopen a 
claim for service connection for skin cancer due to exposure 
to ionizing radiation.

2.  Whether new and material has been submitted to reopen a 
claim for service connection for cataracts due to exposure to 
ionizing radiation.

3.  Service connection for lung cancer due to exposure to 
ionizing radiation.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from February 1944 to July 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision, in which the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) declined to reopen the 
appellant's claims for service connection for lung cancer, 
skin cancer and cataracts due to ionizing radiation.  As 
detailed below, the Board has rephrased the lung cancer claim 
as this issue has not been subject to a prior final denial.

The Board notes that the appellant recently submitted 
evidence which has not been considered by the RO.  In a 
letter which accompanied this additional evidence, dated in 
June 1999, the appellant indicated that the "additional 
evidence is to be considered by the BVA."  In a Form 21- 
4138 filing dated in September 1999, he withdrew his request 
for a Travel Board hearing, see 38 C.F.R. § 20.702(e), and 
requested that his claims folder be forwarded to Board for 
"immediate action."  The Board is of the opinion that the 
appellant has indicated his intent to waive consideration of 
the additional evidence by the RO. 

The Board also notes that, in a Form 21- 4138 filing dated in 
March 1997, the appellant raised the issue of service 
connection for actinic keratosis and actinic damage.  
Previously at his April 1996 VA skin examination, he reported 
a history of sunburns during his military service in the 
South Pacific.  In April 1999, he submitted evidence which 
highlighted both medical findings related to his service 
connected right 5th finger and the schedular criteria for 
rating degenerative arthritis.  He also highlighted findings 
regarding possible carpal tunnel syndrome, decreased hearing 
and peripheral nerve disability.  In a letter dated in June 
1999, he referred to treatment for stomach problems.  These 
issues, which have not been developed on appeal, are referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  The RO denied the claims for service connection for skin 
cancer and cataracts due to ionizing radiation in October 
1996 and the appellant did not submit a timely substantive 
appeal.  That decision is final.

2.  The RO denied service connection for lung cancer due to 
exposure to ionizing radiation on October 20, 1998, and the 
appellant filed a timely Notice of Disagreement on November 
18, 1999.  That decision is not final.

3.  Additional evidence submitted since the October 1996 
decision, wherein the RO declined to reopen the claims for 
service connection for skin cancer and cataracts, is not 
material.

4.  The appellant participated in the occupation of Nagasaki 
from September 23, 1945 to November 9, 1945 wherein he was 
exposed to no more than 1 rem gamma of ionizing radiation.

5.  The appellant's lung cancer was not caused by his 
exposure to ionizing radiation in service.

6.  The appellant's lung cancer was first shown medically 
many years after service, and there is no competent medical 
evidence linking lung cancer to active service.


CONCLUSIONS OF LAW

1.  The RO's October 1996 rating decision wherein service 
connection for skin cancer due to exposure to ionizing 
radiation was denied is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(b) (1999).

2.  The evidence received subsequent to the RO's October 1996 
decision is not new and material and does not serve to reopen 
a claim for service connection for skin cancer due to 
exposure to ionizing radiation.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

3.  The RO's October 1996 rating decision wherein service 
connection for cataracts due to exposure to ionizing 
radiation was denied is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(b) (1999).

4.  The evidence received subsequent to the RO's October 1996 
decision is not new and material and does not serve to reopen 
a claim for service connection for cataracts due to exposure 
to ionizing radiation.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

5.  The RO's October 1998 rating decision wherein service 
connection for lung cancer due to exposure to ionizing 
radiation was denied is not final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 20.201, 20.302(a) (1999).

6.  Lung cancer was not incurred in or aggravated by service, 
and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural History

The appellant contends that he is entitled to service 
connection for skin cancer, lung cancer and bilateral 
cataracts as a result of his exposure to ionizing radiation 
during service.  The RO has determined that these claims were 
subject to prior final denials which can only be reopened 
upon the submission of new and material evidence.  The United 
States Court of Appeals for the Federal Circuit has held 
that, as to the reopening of claims, the Board must make an 
independent review of the RO's determination.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The appellant originally filed a claim for service connection 
for skin cancer due to ionizing radiation in August 1994.  In 
January 1996, he raised the issue of service connection for 
posterior subcapsular cataracts due to ionizing radiation.  
The RO denied both of these claims in a rating decision dated 
in October 1996, and the appellant filed a timely Notice of 
Disagreement (NOD) in March 1997.  Later that month, the RO 
issued a Statement of the Case (SOC) which notified the 
appellant of his appellate rights.  In a Supplemental 
Statement of the Case (SSOC), dated in March 1998, the RO 
advised the appellant that he had not submitted a substantive 
appeal.  The RO further advised him that his appellate rights 
would expire on May 22, 1998.  The appellant did not file a 
timely substantive appeal and the RO's decision with regard 
to these issues is final.  38 U.S.C.A. § 7105(d) (West 1991); 
38 C.F.R. § 20.302(b) (1999) (substantive appeal must be 
filed within 60 days from the date that the RO mails the SOC, 
or within the remainder of the 1- year period from the date 
of mailing of the notification of the determination being 
appealed).  As such, the Board will apply the new and 
material standard with respect to the adjudication of these 
claims.

The appellant first filed a claim for service connection for 
lung cancer due to exposure to ionizing radiation in April 
1998.  The RO denied this claim and several others on October 
20, 1998.  On November 18, 1999, the appellant expressed his 
"disagreement" with the RO's "10-20-98" decision by means 
of a Form 21- 4138 filing.  In a separate letter, he 
expressly withdrew all issues addressed in the RO's October 
1998 decision with the exception of the lung cancer claim 
wherein he continued to voice disagreement regarding his 
reconstructed dose estimate.  He also submitted a letter from 
his physician which requested that his lung cancer be 
considered "service connected."  In a letter dated in 
December 1998, the RO notified the appellant that he had not 
filed a valid NOD and requested that he further clarify the 
issue(s) for which he was in disagreement.  In the Board's 
view, however, the appellant expressed his disagreement of 
the denial of the lung cancer claim with sufficient clarity 
as to constitute a valid NOD.  The appellant filed a timely 
substantive appeal following the RO's issuance of an SOC on 
this issue.  As such, the Board will review this claim on the 
merits.  The Board finds no prejudice to the appellant in 
doing so.  The SOC reflects that the claim was considered on 
the merits, thereby giving the appellant notice of the need 
to submit evidence, argument or testimony on the merits of 
the claim.  Bernard v. Brown, 4 Vet.App. 384 (1995).

II.  Factual Summary

A.  Evidence received prior to October 1996

Prior to October 1996, the appellant alleged that his in- 
service radiation exposure occurred during his overseas 
service in Nagasaki.  In this respect, he served a three- 
month tour of duty as a military policeman in the Nagasaki 
vicinity following the detonation of the atomic bomb.  His 
duties were performed in all parts of the city, to include 
serving at a Japanese police station within a short distance 
from ground zero and at a prisoner of war barracks located at 
the outskirts of the city.  He was not issued a film badge.

The medical evidence of record consisted of VA clinical 
records which noted the appellant's history of bilateral 
cataract excisions in 1983.  He was treated for basal cell 
carcinoma of the nose in August 1990.  At that time, the 
examiner noted the appellant's positive history of radiation 
exposure.  In January 1994, he underwent excision of a 
posterior subcapsular cataract (PSC) of the left eye.  In 
June 1995, he reported a history of smoking "10 packs/7 
days" since 15 or 16 years old.  On VA eye examination, 
dated in July 1996, the examiner noted that radiation 
exposure was a possible cause of cataracts, but that 
cataracts also occurred naturally.  The examiner was unsure 
how to separate the causes of the cataract site since surgery 
had already been performed.

Research conducted by the Defense Nuclear Agency (DNA) 
confirmed that the appellant was a member of "A" Company, 
1st Battalion, 2nd Marine Division during the occupation of 
Nagasaki.  His unit was stationed in the Nagasaki vicinity 
from September 23, 1945 to November 9, 1945.  A scientific 
dose reconstruction, titled Radiation Dose Reconstruction: 
U.S. Occupation Forces in Hiroshima and Nagasaki, Japan (DNA 
5512F), estimated that the "worst case" assumption of the 
appellant's radiation dose exposure, to include external 
radiation, inhalation and ingestion, was less than 1 rem.

In a memorandum dated in October 1996, the VA Chief Public 
Health and Environmental Hazards Officer reported that the 
Defense Special Weapons Agency had estimated that the 
appellant was exposed to less than 1 rem during service.  It 
was noted that the CIRRPC Science Panel Report Number 6, 
1998, did not provide screening doses for skin cancer.  
However, it was noted that skin cancer usually was attributed 
to ionizing radiation at high doses (e.g. several hundred 
rads).  According to a study titled Health Effects of 
Exposure to Low Levels of Ionizing Radiation (BEIR V), excess 
numbers of basal cell cancers had been reported in margins of 
irradiated areas which had received estimated doses of 9- 12 
rads.  The threshold dose of radiation resulting in lens 
opacities in atomic bomb survivors was about 60- 150 rads 
while the threshold for persons treated with x- rays to the 
eye was about 200- 500 rads.  In light of the above, the VA 
Chief Public Health and Environmental Hazards Officer opined 
that it was unlikely that the appellant's basal cell skin 
cancers and cataracts could be attributed to exposure to 
ionizing radiation in service.

By letter dated in October 1996, the VA Director of 
Compensation and Pension Service stated that, after review of 
the report issued by the VA Chief of Public Health and 
Environmental Hazards Officer, there appeared to be no 
reasonable possibility that the appellant's skin cancer and 
cataracts were the result of radiation exposure.

B.  Evidence received subsequent to October 1996

Subsequent to October 1996, the appellant submitted 
additional lay statements and he testified before the RO in 
April 1999.  He contended that he was not provided a film 
badge or protective gear during his tour of duty in Nagasaki.  
He had visited ground zero.  He performed his duties within 
the city and slept on the outskirts of the city.  He believed 
that he had ingested radiation by inhalation, drinking the 
water and eating food.  The bodies of the deceased Japanese 
citizens were either cremated in the streets or thrown into 
the harbor.  There was a lot of dust and debris.  He 
indicated that DNA's reconstructed dose estimate was just 
"guesswork" and that other studies showed estimates twice 
as high.  He contended that the DNA's reconstructed dose 
calculation did not account for alpha rays, beta rays, 
plutonium and cesium.  He referred to comments contained in 
the Congressional Record which noted that many reputable 
scientists found the dose reconstruction estimates to be 
fatally flawed.  He argued that lost service medical records 
would show that he was treated for symptoms of radiation 
sickness, which included vomiting and prostatitis, shortly 
after his arrival in Japan and continuing throughout his tour 
of duty in that area.

Lay statements of record attested to observation of the 
appellant's health problems following his separation from 
military service.  A servicemate, who served with the 
appellant in Nagasaki, recalled that the appellant had been 
hospitalized due to an illness during service.  Another 
servicemate, who also served with the appellant in Nagasaki, 
had been treated for cancer.

Medical evidence included abstracts of medical history for 
the appellant during service which showed treatment for 
peritonsillar abscess and simple fracture of the right 5th 
metatarsal.  VA clinical records revealed that he underwent 
resection of right upper lobe lung lesion, diagnostically 
proven to be well- differentiated squamous cell carcinoma, in 
April 1998.

In further support of his claim, the appellant submitted 
excerpts from a publication titled The First Atomic Veterans, 
Killing Our Own which challenged the accuracy of the 
radiation dose reconstruction estimates of the DNA.  In 
essence, the author contended that proper acknowledgment was 
not given to alpha- radioactivity intake and the report of 
two teams of unnamed U.S. Government Researchers who, two 
months following the atomic bombing at Nagasaki, found that 
the radiation level was twice the level then considered safe 
for nuclear workers and over 10 times the radiation safety 
standard for the general population.  The author also took 
issue with the statistical database used by the Department of 
Defense in evaluating the health effects of exposure to 
ionizing radiation.

In a memorandum dated in September 1998, the VA Chief Public 
Health and Environmental Hazards Officer noted that the 
appellant was exposed to less than 1 rem during service.  It 
was calculated that exposure to 25.5 rads or less at age 19 
in a known, regular smoker provided a 99 percent credibility 
that there was no reasonable possibility that it was likely 
as not that the appellant's lung cancer was related to 
exposure to radiation.  In support of this finding, the VA 
Chief referred to page 29 of the CIRRPC Science Panel Report 
Number 6, 1998.  It was also noted that information from BEIR 
V, contained in pages 267 to 278, would modify the estimate 
somewhat but would not lower the calculated exposure to a 
much lower level and would not invalidate the carcinogenic 
effects of smoking.  In light of the above, the VA Chief 
Public Health and Environmental Hazards Officer opined that 
it was unlikely that the appellant's lung cancer could be 
attributed to exposure to ionizing radiation in service.

By letter dated in October 1998, the VA Director of 
Compensation and Pension Service stated that, after review of 
the report issued by the VA Chief of Public Health and 
Environmental Hazards Officer, there appeared to be no 
reasonable possibility that the appellant's lung cancer was 
the result of radiation exposure in service.

In a letter dated in November 1998, Phillip L. White, M.D., 
reported that the appellant had been treated for lung 
resection for cancer of the lung and several cancers from 
exposed skin areas.  Dr. White requested that these diseases 
be considered service connected.

An excerpt from FAA Order 3910.3a noted that somatic effects 
from exposure to ionizing radiation ranged from barely 
discernible chromosomal alterations to profound and dramatic 
radiation sickness.  Late somatic effects included various 
forms of cancer, reductions in life span and fertility, 
growth retardation, and cataracts which were also known to 
occur in humans in the absence of radiation exposure.  Due to 
the many complicating factors, it was virtually impossible to 
demonstrate late somatic effects conclusively in individual 
cases, and the relationship to radiation exposure could only 
be deduced in certain carefully designed epidemiologic 
studies.

A motion picture film titled Physical Damage, Nagasaki 
revealed footage of the aftermath of the atomic bombing of 
Nagasaki, to include flash burns and structural damage to 
physical buildings and equipment.  A close- up of a Geiger 
counter showed the needles responding to the residual 
radiation in the Nagasaki vicinity.  

An excerpt from an article titled My Experience of the 
Nagasaki Atomic Bombing and An Outline of the Damages Caused 
by the Explosion, written by Dr. Raisuke Shirabe, noted that 
that cataracts and lung cancer were among the diseases 
attributable to radiation exposure.  It was also noted that, 
according to a study carried out by the Radiation Effects 
Research Foundation (1950 to 1972), the incidence of smokers 
with lung cancer among survivors was twice as high as that 
among persons who were not exposed to the atomic bombing.

In a report titled Preliminary Draft Alternative Dosage 
Reconstruction - Nagasaki, Samuel M. Tumey, an Attorney at 
Law, opined that veterans who participated in the occupation 
of Nagasaki were exposed to a total accumulated dose of 41.25 
rem.  The premise of the report focused upon alleged 
inaccuracies of the DNA's physical measurements of 
radioactive fallout from the Nagasaki atomic bomb detonation 
and the methodology used in calculating the dose 
reconstruction figure.  Mr. Tumey cited various scientific 
studies and mathematical calculations in arriving at his 
alternative dose reconstruction. 

Excerpts from an article titled Radiation- Induced Cancer 
from Low- Dose Exposure: An Independent Analysis, 1990, 
focused primarily upon the conclusion that carcinogenesis 
from ionizing radiation occurred at even the lowest doses and 
dose- rates of exposure. 

An article titled Risk Estimates of Low Level Ionizing 
Radiation, written by Professor Wolfgang Kohnlein, noted that 
government estimates that the doubling dose for lung cancer 
and other cancers of over "1Sv" are 20 times lower than 
newer studies which suggest that the doubling dose is "0.05 
Sv."

III.  New and material

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).  However, if the claimant 
can thereafter present new and material evidence of the 
previously disallowed claim, then the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 1991).

The U.S. Court of Appeals for Veterans Claims has outlined a 
three- step process for the reopening of claims.  See Elkins 
v. West, 10 Vet.App. 209 (1999) (en banc); Winters v. West, 
10 Vet.App. 203 (1999) (en banc).  First, it must be 
determined whether the appellant has submitted new and 
material evidence in support of reopening the claim.  
Winters, 10 Vet.App. at 206.  Evidence is new when it is not 
merely cumulative or redundant of other evidence previously 
of record.  Material evidence is evidence which bears 
directly and substantially upon the specific issue at hand, 
and which by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999); see also Hodge v. West, 155 F.3d 1356 
(Fed.Cir. 1998).  Evidence is presumed credible for the 
purposes of reopening unless it is inherently false or 
untrue.  Duran v. Brown, 7 Vet.App. 216, 220 (1994); Justus 
v. Principi, 3 Vet.App. 510, 513 (1992).  The evidence relied 
upon in reopening the claim must be both new and material, 
and the failure to satisfy either prong ends the inquiry and 
requires that the claim be denied.  Smith v. West, 12 
Vet.App. 312 (1999).

If new and material evidence has been presented, immediately 
upon reopening it must be determined whether, based upon all 
the evidence of record in support of the claim, the claim as 
reopened is well grounded.  Winters v. West, 10 Vet.App. 203, 
206 (1999) (en banc).  For purposes of a well groundedness 
analysis, the credibility of the evidence is presumed.  
Robinette v. Brown, 8 Vet.App. 69, 75-76 (1995).

Determining what the "issue at hand" is for the purposes of 
reopening a finally denied claim depends on what evidence was 
before the adjudicator when the final decision was made and 
the reasons that were given for the denial of the claim.  See 
Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991).

A.  Skin cancer

In the October 1996 rating decision, the RO denied service 
connection for skin cancer due to exposure to ionizing 
radiation on the basis that the medical evidence of record 
failed to show that the appellant's basal cell carcinoma was 
causally related to his in- service exposure to ionizing 
radiation.  Therefore, the issue currently before the Board's 
is whether the additional evidence submitted by the appellant 
since the RO's 1996 decision is both new and material in that 
it provides evidence of a causal relationship between his 
basal cell carcinoma and his in- service exposure to ionizing 
radiation.

At the time of the RO's 1996 decision, the appellant had 
presented lay statements regarding his tour of duty in 
Nagasaki and his opinion that his basal cell carcinoma was 
caused by his in- service exposure to ionizing radiation.  VA 
clinical records showed that he was first treated for basal 
cell carcinoma in August 1990.  An October 1996 opinion by 
the VA Chief Public Health and Environmental Hazards Officer 
indicated that the appellant's basal cell carcinoma was not 
causally related to his exposure to ionizing radiation in 
service.

In connection with the current appeal, the appellant has 
provided further detailed descriptions of his overseas 
service in Nagasaki.  He provided his opinion that he 
ingested radiation by inhalation, drinking the water and 
eating food.  He further opined that DNA's reconstructed dose 
estimate did not account for exposure by alpha rays, beta 
rays, plutonium and cesium.  He contended that his in- 
service treatment for vomiting and prostatitis were 
manifestations of radiation sickness.  He provided lay 
statements which corroborated his claim of being hospitalized 
in service and his experiencing health problems following 
service.  These statements, which are presumed credible for 
the purposes of reopening, are new.  However, they are not 
material.  In this respect, the opinions of laypersons are 
not competent to arrive at conclusions involving scientific 
evaluations and/or medical diagnosis or causation.  See Moray 
v. Brown, 5 Vet.App. 211 (1993) (lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108); see also Savage v. Gober, 10 
Vet.App. 488 (1997); 38 C.F.R. § 3.303(b) (1999).

Additionally, the appellant provided newly submitted excerpts 
from various scientific articles.  The FAA order, which noted 
that cancers may be included among the somatic effects of 
radiation exposure, does not speak as to whether the 
appellant's basal cell carcinoma may be attributed to his 
level of in- service exposure to ionizing radiation and, 
thus, is not probative to the question at hand.  The article 
by Dr. Sharabe holds no probative value as it does not refer 
to basal cell carcinoma.  Dr. White's letter requests that 
the appellant's skin cancer be considered service connected, 
but he provides no underlying opinion for doing so.  As such, 
his letter is not material.  The article by Professor 
Kohnlein is not probative as it does not address the 
particular facts of this case.  Sacks v. West, 11 Vet.App. 
314 (1998) (generic medical evidence that does not 
specifically opine to the particular facts of a case, without 
additional medical opinion, is insufficient to well ground a 
claim).

Finally, the motion picture film provides footage of the 
aftermath of the atomic bombing of Nagasaki, but holds no 
probative value concerning the actual measurement of the 
appellant's level of exposure to ionizing radiation.  The 
article titled The First Atomic Veterans, Killing Our Own is 
not material as it does not provide any concrete factual 
information regarding the appellant's particular level of 
exposure to ionizing radiation in service.  Sacks, 11 
Vet.App. 314 (1998).  The preliminary draft prepared by Mr. 
Tumey does provide an estimate of 41.25 rem for participants 
in the occupation of Nagasaki, but there is no showing that 
Mr. Tumey, who represents himself as an attorney, possesses 
the requisite knowledge and training required to competently 
address such a complicated scientific issue.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992) (citing Rule 702 of the 
Federal Rules of Evidence which requires that "scientific, 
technical, or other specialized knowledge" can only be 
provided by a "witness qualified as an expert by knowledge, 
skill, experience, training or education").  As such, this 
evidence cannot be deemed a dose estimate from a credible 
source, see 38 C.F.R. § 3.311(a)(3) and, thus, does not 
constitute material evidence.

As the appellant has failed to present material evidence 
concerning a causal relationship between his basal cell 
carcinoma and his in- service exposure to ionizing radiation, 
the claim for service connection for basal cell carcinoma due 
to exposure to ionizing radiation is not reopened.

B.  Cataracts

In the October 1996 rating decision, the RO denied service 
connection for cataracts due to exposure to ionizing 
radiation on the basis that the medical evidence of record 
failed to show that the appellant's cataracts were causally 
related to his in- service exposure to ionizing radiation.  
Therefore, the issue currently before the Board's is whether 
the additional evidence submitted by the appellant since the 
RO's 1996 decision is both new and material in that it 
provides evidence of a causal relationship between his 
cataract development and his in- service exposure to ionizing 
radiation.

At the time of the RO's 1996 decision, the appellant had 
presented lay statements regarding his tour of duty in 
Nagasaki and his opinion that his cataracts were caused by 
his in- service exposure to ionizing radiation.  VA clinical 
records revealed that he underwent bilateral cataract 
excisions in 1983 and excision of a posterior subcapsular 
cataract of the left eye in 1994.  An October 1996 opinion by 
the VA Chief Public Health and Environmental Hazards Officer 
indicated that the appellant's cataracts were not causally 
related to his exposure to ionizing radiation in service.

As stated above, the appellant's lay statements regarding 
alleged inaccuracies of the DNA dose reconstruction and his 
opinion that his cataracts are causally related to his in- 
service exposure to radiation, as well as the lay statements 
of his servicemates, are not competent to speak to matters 
involving scientific evaluations and/or medical diagnosis or 
causation.  See Moray, 5 Vet.App. 211 (1993); Savage, 10 
Vet.App. 488 (1997); 38 C.F.R. § 3.303(b) (1999).  
Accordingly, these lay statements are not material.  

The FAA order is not material as it does not speak as to 
whether the appellant's cataracts may be attributed to his 
level of in- service exposure to ionizing radiation.  The 
article by Dr. Sharabe, which does refer to cataract 
development as being a possible radiation induced disease 
process, is not probative as it does not specifically address 
the particular facts of this case.  Sacks, 11 Vet.App. 314 
(1998).  The article by Professor Wolfgang Kohnlein also is 
not probative as it does not address the particular facts of 
this case.  Id.  Dr. White's letter is not material as it 
does not address the appellant's cataract development.  For 
the reasons cited above, the motion picture footage, the 
article titled The First Atomic Veterans, Killing Our Own and 
the preliminary report authored by Mr. Tumey are insufficient 
to affect the validity of the DNA dose reconstruction.

As the appellant has failed to present material evidence 
concerning a causal relationship between his cataract 
development and his in- service exposure to ionizing 
radiation, the claim for service connection for cataracts due 
to exposure to ionizing radiation is not reopened.

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to a claim which has 
previously been denied and has not been reopened, VA may be 
obligated under 38 U.S.C.A. § 5107(a) to assist an appellant 
in limited situations.  See White v. Derwinski, 1 Vet.App. 
519, 520- 21 (1991) and Ivey v. Derwinsky, 2 Vet.App. 320, 
323 (1992).  Review of the record reveals that the 
appellant's service medical records are unavailable, but 
there are some abstracts of his medical records available 
which show his in- service treatment for peritonsillar 
abscess and simple fracture of the right 5th metatarsal.  His 
allegations of treatment for vomiting and prostatitis have 
been presumed credible.  In any event, it is not contended, 
and it is not shown, that his basal cell carcinoma and 
cataracts were manifested until many years following his 
separation from service.  The record does not reveal any 
further sources of information which may constitute new and 
material evidence sufficient to justify reopening either 
claim.  As such, the Board is of the opinion that the duty to 
assist him in the application of his claims has been 
satisfied.

IV.  Service connection

As a preliminary matter, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is 
plausible.  See Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  Furthermore, VA has obtained calculations of the 
appellant's probable radiation dose and medical opinion from 
the VA Chief Public Health and Environmental Hazards Officer.  
The record does not reveal any further evidence which may be 
available concerning the claim on appeal, and the evidence of 
record is sufficient to decide the case.  The Board 
accordingly finds that the duty to assist the appellant, as 
mandated by 38 U.S.C.A. § 5107, has been satisfied.

Service connection based upon exposure to ionizing radiation 
can be awarded on three different legal bases.  Service 
connection may be established under the provisions of 
38 C.F.R. § 3.309(d), 38 C.F.R. § 3.311, or on the basis of 
direct, or in certain cases presumptive, service connection.  
See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, 
there are 15 types of cancer which are presumptively service 
connected under 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  
Lung cancer is not subject to presumptive service connection 
under the provisions of 38 C.F.R. § 3.309(d).  However, lung 
cancer is subject to service connection as a "radiogenic" 
disease under the provisions of 38 C.F.R. § 3.311(b)(2)(iv).

In order for the disease process of lung cancer to be service 
connected under 38 C.F.R. §§ 3.311, it must be shown that the 
appellant was exposed to ionizing radiation during service 
and that his lung cancer was first manifested five years or 
more after his radiation exposure.  38 C.F.R. 
§ 3.311(b)(5)(iv) (1999).  The DNA has calculated that, 
during his participation in the occupation of Nagasaki from 
September 23, 1945 to November 9, 1945, the appellant was 
exposed to less than 1 rem of ionizing radiation.  VA medical 
records show that his lung cancer was first manifested more 
than five years from his in- service exposure.

In September 1998, the VA Chief Public Health and 
Environmental Hazards Officer opined that it was unlikely 
that the appellant's lung cancer was caused by his exposure 
to ionizing radiation in service.  In October 1998, the VA 
Director, Compensation and Pension Service, concluded that 
there was no reasonable possibility that the appellant's lung 
cancer was the result of his exposure to ionizing radiation 
in service.  38 C.F.R. § 3.311(c) (1999).  Based upon the 
foregoing, the Board finds, by a preponderance of the 
evidence, that the appellant's lung cancer was not caused by 
his exposure to ionizing radiation in service and, 
accordingly, the claim under 38 C.F.R. § 3.311 must be 
denied.

Nonetheless, as stated above, the appellant is entitled to 
service connection for lung cancer if he can establish that 
his disability was incurred or aggravated by service under 
the general laws and regulations governing VA compensation 
entitlement.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133 (West 
1991).  See also Combee v. Brown, 34 F 3d. 1039 (Fed.Cir. 
1994).

A well grounded claim for service connection requires 
evidence of 1) a current disability as provided by a medical 
diagnosis; 2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and 3) a nexus, 
or link, between the in- service disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet.App. 498 (1995); see also 
38 C.F.R. § 3.303 (1999); Layno v. Brown, 6 Vet.App. 465 
(1994); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  A 
malignant tumor that is manifested to a degree of 10 percent 
or more within one year of separation from service may be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

In this case, it is not contended, and it is not shown, that 
lung cancer was manifested during service or within one year 
from separation therefrom.  Rather, the evidence shows that 
lung cancer first manifested itself many years after his 
separation from service.  There is also no competent or 
probative evidence linking this disease process to service.  
Because there is no evidence linking lung cancer to service, 
either on a direct or a presumptive basis, the claim must be 
denied.

In the present case, the appellant contends that he was 
exposed to a higher level of radiation than estimated by DNA, 
and that a causal relationship, or nexus, exists between such 
exposure and his lung cancer.  As indicated above, he is 
deemed competent to describe symptomatology and factual 
information within his personal knowledge and observation; 
however, as a lay person, he is not competent to render a 
scientific or medical opinion.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992); Grottveit, 5 Vet.App. at 93.  The 
scientific and medical treatise articles, in and of 
themselves, or in conjunction with the appellant's arguments, 
are insufficient to constitute competent evidence in support 
of his claim.  Sacks, 11 Vet. App. 314 (1998).  As indicated 
above, he has not presented an alternate dose estimate from a 
credible source.  38 C.F.R. § 3.311(a)(3) (1999).


ORDER

The claim for service connection for a basal cell carcinoma 
due to exposure to ionizing radiation is not reopened.

The claim for service connection for cataracts due to 
exposure to ionizing radiation is not reopened.

Service connection for lung cancer is denied.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

